Citation Nr: 0803888	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation higher than 10 
percent for disability of the lumbar spine.

3.  Entitlement to an initial evaluation higher than 10 
percent for disability of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from August 2000 to March 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction over the case was subsequently 
transferred to the RO in Columbia, South Carolina.

The veteran failed to report, without explanation, for a 
videoconference hearing before the Board in March 2007.  He 
has not requested that the hearing be rescheduled.  
Accordingly, the Board will proceed as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) 
[failure to appear for a scheduled hearing treated as 
withdrawal of request].  


REMAND

The veteran's representative has requested that these issues 
be remanded for additional evidentiary development.  For the 
following reasons, the Board finds that a remand is in order.

The veteran was afforded a VA PTSD examination in September 
2005.  The report of that examination shows that, in addition 
to PTSD, the veteran "has a problem with alcohol" and drinks 
a 12-pack of beer per day.  

The law precludes compensation for primary alcohol abuse 
disabilities.  However, service connection may be granted for 
alcohol abuse where found to be secondary to a service-
connected disability.  The Board is precluded from 
differentiating symptomatology due to a non service-connected 
disability from that due to a service-connected disability in 
the absence of medical evidence which does so.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

In this case, the September 2005 examination report does not 
address whether the veteran's alcohol abuse is secondary to 
or a component of the service-connected PTSD nor does it 
apportion symptoms among service-connected and non-service-
connected disorders.  Significantly, the September 2005 
report contains findings of severe impairment due to PTSD, 
while a January 2004 Medical Evaluation Board examination 
showed moderate severity, with no alcohol abuse noted at that 
time.  In the Board's view, this indicates a reasonable 
possibility that some exacerbation of the veteran's 
psychiatric symptomatology may be attributed to alcohol 
abuse.  

The Board also notes that, with respect to the low back and 
left shoulder claims, there is essentially no current medical 
evidence of record with which to evaluate these disorders.  
The most recent evaluation comes from the service treatment 
records.  The Board acknowledges the RO's attempts to 
schedule VA examinations of the spine and joints in 2006, and 
the veteran's failure to report for the scheduled 
examinations.  The law provides that, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record, in the case of an original 
compensation claim, or the claim shall be denied in the case 
of any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase.  38 
C.F.R. § 3.655(b).  The veteran was notified of this 
regulation in November 2006.  

Despite the veteran's unexplained failure to report for 
scheduled VA examinations, the Board assumes that the 
representative's February 2007 request for a remand for a VA 
examination indicates a willingness on the part of the 
veteran to report for such examination.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left shoulder disability, low back 
disability, and PTSD since his discharge 
from service, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  In any event, the RO or the AMC should 
obtain a copy of any pertinent VA 
outpatient records for the period since 
March 2006.

4.  Then, the veteran should be afforded 
an examination or examinations by a 
physician or physicians with appropriate 
expertise to determine the current degree 
of severity of his service-connected left 
shoulder and low back disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner(s).

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner(s) should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner(s) should 
assess the degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner(s).  If feasible, the examiner(s) 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range of 
motion loss.  

The examiner(s) should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner(s) should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner(s) should also provide an 
opinion concerning the impact of the 
service-connected low back and left 
shoulder disabilities on the veteran's 
ability to work.  

5.  The veteran should also be afforded an 
examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD and any associated 
disorder.  The claims folder must be made 
available to and reviewed by the examiner.

Any indicated studies should be performed.  

If a diagnosis of alcohol abuse is 
currently supported, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's alcohol abuse was caused or 
chronically worsened by the service-
connected PTSD.  The examiner should 
provide the reasoning for this conclusion.  
If found to be unrelated, the 
manifestations of any non service-
connected disorders should be 
distinguished from those of the service-
connected PTSD.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected psychiatric disability 
on the veteran's ability to work.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


